PER CURIAM.
Devon Brooks seeks to appeal the district court’s order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001). We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss the appeal primarily on the reasoning of the district court.* United States v. Brooks, No. CR-98-519-DKC; CA-00-430-DKC (D. Md. filed Apr. 10, 2001; entered Apr. 11, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.

Dismissed by unpublished PER CURIAM opinion.

 We reject Brooks’ claim that his counsel provided ineffective assistance in regard to his appellate rights. See Roe v. Flores Ortega, 528 U.S. 470, 120 S.Ct. 1029, 145 L.Ed.2d 985 (2000).